Citation Nr: 0430735	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-20 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder.  

4.  Entitlement to a rating in excess of 20 percent for 
lumbar myositis.

5.  Entitlement to a compensable rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to February 1963.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1997 rating decision of the Department of Veterans Affairs 
(VA) San Juan, Puerto Rico, Regional Office (RO).  The Board 
remanded the case in April 2001 to develop additional 
evidence, and to notify the veteran of the VCAA, see infra, 
and of its implementing regulations.  The veteran failed to 
appear for a hearing scheduled at the RO in August 2004.

In September 2003 claims were received seeking service 
connection for diabetes mellitus and for a skin disorder 
(both as due to Agent Orange exposure).  The RO denied the 
claims in April 2004.  Correspondence from the veteran 
received in June 2004 may reasonably be construed as a notice 
of disagreement with those denials.  

The issues listed #1 and #2 on the preceding page are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed Board decision in June 1991 denied service 
connection for a psychiatric disorder based essentially on 
findings that the evidence did not show that the veteran had 
an acquired psychiatric disorder which had its onset during 
service or that schizophrenia was manifested within a year of 
his service separation.

2.  Evidence received since the June 1991 Board decision does 
not tend to show that the veteran has an acquired psychiatric 
disorder which had its onset during service, or that a 
psychosis was manifested within one year of his service 
separation date; does not bear directly and substantially 
upon the matter of service connection for a psychiatric 
disorder; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's lumbar myositis is manifested by complaints 
of pain, spasm, lower extremity numbness, and clinical 
findings reasonably showing severe limitation of motion; 
ankylosis of the spine is not shown.  

4.  The veteran's duodenal ulcer disease is asymptomatic; 
mild disease is not shown.  


CONCLUSIONS OF LAW

1.  Evidence received since a June 1991 Board decision 
denying service connection for a psychiatric disorder is not 
new and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

2.  A 40 percent rating is warranted for the veteran's 
service-connected lumbar myositis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5289. 5242 (2003).

3.  A compensable rating is not warranted for the veteran's 
duodenal ulcer disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.114, Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Notably. the duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply in a claim to reopen until the previously denied 
claim has been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
[Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, the new 
definition applies only to claims to reopen filed on or after 
August 29, 2001, and does not apply to the instant petitions 
to reopen.]  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the August 1997 rating decision and in 
a September 1999 statement of the case (SOC).  A supplemental 
SOC (SSOC) (after the decision appealed; the VCAA notice here 
did not precede the decision on appeal, as such notice 
obviously was not possible prior to enactment of the VCAA), 
while not specifically mentioning "VCAA," informed the 
veteran what evidence was needed to establish his claims, and 
of his and VA's respective responsibilities in claims 
development.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  He is not 
prejudiced by any notice timing defect.

As to notice content (and specifically that he should submit 
everything pertinent), the SSOC advised the veteran what type 
of evidence was needed to establish his claims (and by 
inference what the veteran should submit).  The SSOC, at page 
4, notified the veteran that he should "provide any evidence 
in [his] possession that pertains to the claim[s]."  The 
SSOC also advised the veteran of the current provisions of 
38 C.F.R. § 3.156, relating to "new and material" claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded several VA examinations for the claimed 
disorders.  He has not identified any pertinent records 
outstanding.  The veteran has also been notified of certain 
recent regulatory changes (discussed below) regarding his 
service-connected low back disorder.  See April 2004 SSOC.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Basis

Service medical records reveal that on August 1961 pre-
induction examination occasional episodes of nervousness were 
reported.  A November 1962 report of psychiatric examination 
includes a diagnosis of emotional instability reaction.  The 
disorder was reported to have existed prior to the veteran's 
service entrance.  On January 1963 service discharge 
examination clinical evaluation of the veteran's psychiatric 
state was normal.  He did, however, complain of problems 
relating to nervousness at this time.  Due to these problems, 
he was recommended for discharge.  Numerous treatment records 
show treatment and diagnoses for gastrointestinal-related 
disorders, to include duodenal ulcer.  Back-related problems 
were not noted during the veteran's period of service.  

In a statement received in August 1971 a private physician 
reported diagnoses of anxiety and neurosis.  On VA 
psychiatric examination in November 1971 chronic 
undifferentiated schizophrenia was diagnosed.  

Service connection for schizophrenia was denied by the RO in 
February 1972.  The claim was gain denied by the RO in 
September 1981.  The veteran did not perfect an appeal to 
either decision.  

On VA hospital admission in February and March 1974 
schizophrenia was diagnosed.  On VA psychiatric examination 
in May 1974 anxiety neurosis with depressive features was 
diagnosed.  In August 1974 psychophysiological 
gastrointestinal reaction was diagnosed.

A July 1975 VA clinical record includes a diagnosis of 
chronic low back pain with radiculopathy (verified by EMG 
[electromyography] testing).  During VA hospitalization in 
February 1990, schizophrenia was diagnosed.
A June 1991 Board decision denied service connection for a 
psychiatric disorder, finding, essentially that the veteran 
had a personality disorder (which is not a compensable 
disability) during service. and that the evidence did not 
show that he had an acquired psychiatric disorder which had 
its onset during service, or that schizophrenia was 
manifested within a year of service.  The veteran did not 
appeal the Board's June 1991 decision.

On April 1997 VA stomach examination the veteran's abdomen 
was soft and depressible.  Neither visceromegaly nor palpable 
masses were observed, and both peristalsis and stools were 
normal.  The veteran was not anemic, and had no periodic 
vomiting or recurrent hematemesis or melena.  He complained 
of daily epigastric pain.  Chronic gastritis, "mild," was 
diagnosed.  

On VA spine examination in April 1997 there were no postural 
abnormalities or fixed deformities.  Severe lumbosacral 
paravertebral muscle spasm was observed.  Pain was 
objectively observed on all lumbar spine motion.  Lumbar 
myositis was diagnosed.  Subsequent EMG testing (in May 1997) 
was normal.  

An April 1997 barium X-ray produced a diagnosis of normal 
esophagogram.

VA Medical Certificates, dated in March 1998 and November 
1998, show diagnoses of generalized anxiety disorder and 
major depression.  

A March 1999 VA progress note shows a diagnosis of 
lumbosacral spasm and tenderness.

On December 2003 VA stomach examination it was noted that the 
examiner reviewed the veteran's medical records.  The veteran 
denied vomiting, hematemesis and melena.  He reported taking 
various medications for control of acid reflux.  He had 
episodes of epigastric pain that improved after eating, but 
denied seeking treatment for epigastric pain.  He reported no 
change of weight, and there were no signs of anemia.  Peptic 
ulcer disease without reactivation was diagnosed.  Private 
upper gastrointestinal fluoroscopic and radiographic testing 
in association with the examination was normal.
On VA orthopedic examination in December 2003. the veteran 
complained of constant low back pain, radiating into his left 
side.  He also complained of bilateral leg numbness, 
decreased ambulation, limitation of motion and functional 
impairment during flare-ups.  He ambulated using bilateral 
crutches.  Range of motion was limited by pain, and spasms 
and tenderness were observed.  There was no ankylosis.  Range 
of motion studies showed forward flexion to 81 degrees [90 
degrees being normal], extension to 6 degrees [30 degrees 
normal], bilateral lateral bending to 18 degrees [30 degrees 
normal] and bilateral rotation to 30 degrees [45 degrees 
normal].  Pain was noted on all range of motion testing.  The 
examiner opined that there was no weakness or excess 
fatigability from the lumbar paravertebral muscles.  The 
diagnoses included lumbar myositis and chronic low back pain.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).
Generally, an unappealed decision of the Board is final.  38 
U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  [As was 
previously noted, an amended version of 38 C.F.R. § 3.156(a) 
is effective only for claims to reopen filed on or after 
August 29, 2001, and does not apply herein].  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected lumbar myositis is currently 
rated 20 percent under Codes 5021-5242.  See April 2004 RO 
rating decision.  The RO noted that these Codes were formerly 
codified under Codes 5021-5292.  As the claim arose when the 
prior criteria were in effect, the veteran is entitled to a 
rating under those criteria.  Former Code 5292 provides that 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion of the 
lumbar spine warrants the maximum, 40 percent, rating.  
38 C.F.R. § 4.71a (2003)

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, these Codes do not 
apply, as ankylosis is not shown.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

The criteria of Code 5293 (revised, effective September 23, 
2002 and again, as Code 5243, effective September 26, 2003) 
do not apply, as disc disease is not shown.  

The criteria for rating disabilities of the spine, as revised 
effective September 26, 2003, provide that degenerative 
arthritis of the spine, Code 5242, is evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  An evaluation of 
40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under 38 C.F.R. § 4.114, Code 7305, for duodenal ulcer, a 60 
percent disability rating is warranted for severe symptoms 
consisting of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite health impairment; a 40 percent disability rating is 
warranted for moderately severe symptoms consisting of health 
impairment manifested by anemia and weight loss or by at 
least four incapacitating episodes a year averaging at least 
10 days duration; a 20 percent disability rating is warranted 
for moderate symptoms consisting of either two or three 
episodes a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and a 10 
percent disability rating is warranted for mild disease 
consisting of recurring symptoms once or twice a year.

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Psychiatric Disorder

The June 1991 Board decision denying service connection for a 
psychiatric disorder on the basis that the evidence did not 
demonstrate that the veteran either had an acquired 
psychiatric disorder which had its onset during his period of 
service or that schizophrenia was diagnosed within one year 
of his service separation date was not appealed, and is 
final.  38 U.S.C.A. § 7104.  However, the claim may be 
reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.  

For evidence to be new and material in this matter, it would 
have to tend to show either that the veteran in fact has an 
acquired psychiatric disorder which began during, or is 
related to, service or that a psychosis was manifested within 
one year of his service separation.  The additional evidence 
received since the June 1991 Board decision does not tend to 
show either such fact.  The additional evidence received 
shows ongoing treatment for variously diagnosed acquired 
psychiatric disability.  None of the additional evidence 
shows the acquired psychiatric disability was manifested in, 
or is related to service, or that a psychosis was manifested 
in the first postservice year.  Hence, while the additional 
evidence is new in the sense that it was not previously of 
record, it does not bear directly on the matter at hand, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The facts it 
establishes were previously shown, and are not in dispute.  
Notably, again, the duty to assist by obtaining a medical 
opinion does not attach where a claim was previously denied 
unless/until the claim is reopened.  As the additional 
evidence received since June 1991 is not material, the 
petition to reopen the claim must be denied.

Lumbar Myositis

The Board finds that the disability picture presented by the 
evidence reasonably warrants a 40 percent rating.  Severe 
lumbar spine limitation of motion is shown, warranting a 40 
percent rating under the prior or "old" Code 5292 criteria, 
which were in effect when this claim was filed.  See report 
of December 2003 VA orthopedic examination, which documented 
range of motion findings showing extension limited to 6 
degrees.  As normal extension is from 0 to 30 degrees, the 
Board is of the opinion that the clinical findings (along 
with observations of spasm and painful motion) reasonably 
reflect "severe" limitation of motion.

The Board further finds that the requirements for a rating in 
excess of 40 percent, under either the "old" or "new" 
regulations concerning the lumbar spine, are not met.  There 
is no evidence or ankylosis or intervertebral disc syndrome.  

Duodenal Ulcer

Based upon a review of the evidence of record, including the 
VA stomach examination of December 2003 and outpatient 
treatment records (most recently dated in March 2004), the 
Board finds that a compensable rating is not warranted.  
There is no objective evidence of active ulcer disease with 
flare-ups once or twice yearly.  Notwithstanding the 
veteran's complaints of epigastric pain (enunciated by him on 
December 2003 VA examination), there is no medical evidence 
showing he has such symptoms due to duodenal ulcer.  In 
December 2003 he denied vomiting, hematemesis, melena, and 
weight loss.  The VA examiner in December 2003stated that 
"there is no evidence on record of recurrence or peptic 
ulcer disease".  

Beyond the veteran's own statements, there is no competent 
medical evidence showing symptomatology sufficient to meet 
criteria for compensable disability rating for a service-
connected duodenal ulcer disease.  However, because the 
veteran is a layperson with no medical training or expertise, 
his statements alone cannot constitute competent evidence of 
the required symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); ); Grottveit v. Derwinski, 5 
Vet. App. 91, 93 (1993) (holding that lay persons are not 
competent to offer medical opinions).

In sum, the evidence shows that the veteran's ulcer disease 
is asymptomatic.  Mild ulcer disease with recurring symptoms 
is not shown.  Hence, a zero percent rating must be assigned.  
38 C.F.R. § 4.31.





ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.

A 40 percent rating is granted for lumbar myositis, subject 
to the regulations governing payment of monetary awards.

A compensable rating for duodenal ulcer disease is denied.


REMAND

Regarding the veteran's disagreement with the April 2004 
decision denying service connection for diabetes mellitus and 
for a skin disorder, the Board notes that when there has been 
an RO adjudication of a claim and a notice of disagreement as 
to its denial, the claimant is entitled to a SOC, and the 
RO's failure to issue a SOC is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a), if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  As 
is the case here, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a SOC as 
to that claim.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a SOC to the veteran 
and his representative addressing the 
issues of service connection for diabetes 
mellitus and for a skin disorder.  The 
veteran should also be advised that to 
perfect his appeal regarding these 
matters after the SOC is issued, he must 
submit a timely substantive appeal.  The 
claims should then be processed in 
accordance with standard appellate 
practices.

The purpose of this remand is to satisfy due process 
concerns.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



